                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

    JOSHUA JERMAINE DENNIS,
                                                    Case No. 1:18-cv-00831-WCG
          Plaintiff,
    v.                                              Magistrate Judge William C. Griesbach

    BLUESTEM BRANDS INC. d/b/a
    FINGERHUT,

         Defendant.


                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, JOSHUA

JERMAINE DENNIS, and the Defendant, BLUESTEM BRANDS INC. d/b/a FINGERHUT ,

through their respective counsel that the above-captioned action is dismissed, with prejudice, against

BLUESTEM BRANDS INC. d/b/a FINGERHUT, pursuant to settlement and Federal Rule of Civil

Procedure 41. Each party shall bear its own costs and attorney fees.

Dated: March 11, 2019                                 Respectfully Submitted,

JOSHUA J. DENNIS                                      BLUESTEM BRANDS, INC.
/s/ Nathan C. Volheim                                 /s/ Dustin R. DeNeal (with consent)
Nathan C. Volheim                                     Dustin R. DeNeal
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               600 East 96th Street, Suite 600
2500 S. Highland Avenue, Suite 200                    Indianapolis, IN 46210
Lombard, Illinois 60148                               Phone: (317) 237-1176
Phone: (630) 575-8181                                 dustin.deneal@faegrebd.com
Fax :(630) 575-8188
nvolheim@sulaimanlaw.com
 
 

 

 




            Case 1:18-cv-00831-WCG Filed 03/11/19 Page 1 of 2 Document 17
 

                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim_____
                                                              Nathan C. Volheim
 




           Case 1:18-cv-00831-WCG Filed 03/11/19 Page 2 of 2 Document 17
